COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JESUS ALBERTO MIRELES,                                       No. 08-19-00221-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                            384th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                             (TC# 20170D04852)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s seventh motion for extension of time within which to

file the brief until September 25, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. James D. Lucas, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before September 25, 2020.

       IT IS SO ORDERED this 11th day of September, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.